United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1431
                                  ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       *
       v.                              *
                                       *
Michael Todd,                          * Appeal from the United States
                                       * District Court for the Eastern
             Appellant,                * District of Arkansas.
                                       *
       v.                              *
                                       *
State of Arkansas,                     *
Arkansas State Police Department,      *
and David D. Stills,                   *
                                       *
             Appellees.                *
                                       *
                                  ___________

                             Submitted: January 12, 2001

                                 Filed: April 3, 2001
                                  ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and DOTY,1
      District Judge.
                          ___________

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, sitting by designation.
MORRIS SHEPPARD ARNOLD, Circuit Judge.

        Michael Todd was a defendant in a federal criminal case when he filed a lawsuit
in state court, pursuant to the Arkansas Freedom of Information Act of 1967, see Ark.
Code Ann. § 25-19-101 through § 25-19-107, to compel the Arkansas State Police to
release some files in its possession. The files related to investigations into alleged
criminal activities by Mr. Todd, and because they belonged to the United States, the
United States Attorney for the Eastern District of Arkansas intervened as a defendant
in the state case under Ark. R. Civ. P. 24(a). Shortly thereafter, the United States
removed the case from state court to federal court pursuant to 28 U.S.C. § 1442(a)(1).
Once the case reached federal court, Mr. Todd requested but was denied a remand to
state court. The district court2 subsequently dismissed Mr. Todd's lawsuit on the
merits.

       On appeal, Mr. Todd does not challenge the dismissal of his case. Instead, he
argues, first, that the removal of the case from state court to federal court was improper
and, second, that the removed case should have been randomly assigned in the federal
court. We disagree and affirm the order of the district court.

                                          I.
      Mr. Todd maintains that the removal of his case to federal court was improper
because he did not sue any federal defendant or rely on any federal law in his
complaint. We review the district court's exercise of removal jurisdiction and denial
of a motion to remand de novo. See Krispin v. May Department Stores Co., 218 F.3d
919, 922 (8th Cir. 2000); see also County of St. Charles, Missouri v. Missouri Family
Health Council, 107 F.3d 682, 684 (8th Cir. 1997), cert. denied, 522 U.S. 859 (1997).




      2
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.

                                           -2-
        The removal statute applicable to federal officers and federal agencies, see 28
U.S.C. § 1442(a)(1), allows the removal of any civil or criminal case against "any
officer (or any person acting under that officer) of the United States or of any agency
thereof, sued ... for any act under color of such office." Because this statute establishes
an independent basis for federal jurisdiction, we reject Mr. Todd's contention that the
removal was improper in this case simply because his original complaint had a non-
federal cast. See Jefferson County, Alabama v. Acker, 527 U.S. 423, 431 (1999). The
right to removal "is made absolute whenever a suit in a state court is for any act 'under
color' of federal office, regardless of whether the suit could originally have been
brought in a federal court," Willingham v. Morgan, 395 U.S. 402, 406 (1969).

       To qualify for removal, a defendant must, among other things, raise "a 'colorable
defense arising out of [the defendant's] duty to enforce federal law,' " Mesa v.
California, 489 U.S. 121, 133 (1989), quoting Willingham, 395 U.S. at 407. Mr. Todd
contends that the removal was improper because the United States did not propose a
colorable federal defense, but we disagree. For a defense to be considered colorable,
it need only be plausible; § 1442(a)(1) does not require a court to hold that a defense
will be successful before removal is appropriate. See Willingham, 395 U.S. at 406-07.

       We think that the United States has presented at least one colorable defense to
Mr. Todd's complaint. The United States argued that Mr. Todd's lawsuit runs afoul of
the federal Freedom of Information Act, see 5 U.S.C. § 552, which precludes the
disclosure or discovery of any information that is being used in an ongoing criminal
investigation, see § 552(b)(7)(A), § 552(b)(7)(D), § 552(b)(7)(E), § 552(c)(1), and
produced evidence to the district court that the files that Mr. Todd sought contained just
that sort of evidence. Because we believe that § 552 at the very least plausibly shields
the United States from any obligation to comply with Mr. Todd's request for its files,
we find that removal was proper. See Jefferson County, 527 U.S. at 431; see also
Mesa, 489 U.S. at 129-30.


                                           -3-
                                             II.
       Mr. Todd's case was assigned directly to the district judge who was presiding
over Mr. Todd's federal criminal case and who consequently had issued a number of
discovery rulings that apparently related to matters contained in the investigative files
that Mr. Todd was seeking. (This assignment evidently came about because the United
States filed its notice of removal in the pending criminal action.) Mr. Todd complains
that the district court thus violated E.D. Ark. Local R. 40.1(a), which directs that "[a]ll
civil and criminal actions and proceedings shall be assigned by a random selection
process." A district-wide order, see E.D. Ark. Gen. Order 39(b)(5), it is true, allows
for the direct assignment of a civil case to a judge, but only, as we read the order, if that
case is related to some other case that has been closed. The order therefore quite
obviously has no application here.

       The district judge, in deciding to proceed with the matter, recognized that the
case should have been docketed as a new civil action, assigned randomly, and then
consolidated with the criminal case on motion of either of the parties. The judge
thought, however, that it would "elevate form over substance" to require a formal
motion of consolidation, and we agree, especially since the government wanted him to
hear the matter and since the government's acquiescence counts, in our view, as a
motion to consolidate. We discern nothing in the local rules, however, that would
determine what individual judge would have been assigned to the consolidated cases,
although we note that consolidated criminal cases are to be "assigned to the judge with
the lower (lowest) case number," see E.D. Ark. Gen. Order 39(c). If a similar principle
had been followed in this case, the district judge would have been allowed to keep
Mr. Todd's case because it was filed after his criminal case.

      In any event, the district judge decided to keep the case on another ground,
namely, that judicial economy, the principle that informs decisions on whether to assign
cases directly to judges under E.D. Ark. Gen. Order 39, would be served by his doing
so. We see nothing in the local rules that prevents such considerations from guiding

                                            -4-
decisions with respect to consolidating cases and assigning a judge to those cases, and,
indeed, it makes good sense to allow those considerations to guide both decisions. We
conclude, therefore, that there was no violation of E.D. Ark. Local R. 40.1 or other
legal error in the manner in which the district judge came to hear Mr. Todd's case.

      We observe, too, that although local rules have the effect of law, see Jetton v.
McDonnell Douglas Corp., 121 F.3d 423, 426 (8th Cir. 1997), a violation of E.D.
Ark. Local R. 40.1 would not in any event, as Mr. Todd urges, have had the effect
of depriving the district judge of jurisdiction over the case. Observance of the rule
is not jurisdictional, even though we suppose that its violation might, in an
appropriate case, require a remand to the district court for reassignment of the
case.

                                       III.
      For the reasons indicated, we affirm the order of the district court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-